Citation Nr: 9929947	
Decision Date: 10/20/99    Archive Date: 10/29/99

DOCKET NO.  98-02  882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an increased evaluation for postoperative 
internal derangement of the right knee, with degenerative 
joint disease, currently evaluated as 30 percent disabling.

2.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1971 to 
October 1973 and from December 1977 to April 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the February 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (RO).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's right knee disability is currently 
manifested by severe degenerative arthritis, limited and 
painful motion, instability, and functional impairment.


CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation in excess of 30 
percent for postoperative internal derangement of the right 
knee, with degenerative joint disease, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.4, 
4.40-4.46, 4.59, 4.71a, Diagnostic Code 5257 (1999).

2.  The schedular criteria for a separate evaluation of 20 
percent for traumatic arthritis of the right knee have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1-4.4, 4.40-4.46, 4.59, 4.71a, Diagnostic Code 5010 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A veteran who submits a claim for benefits under laws 
administered by the VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  See 
38 U.S.C.A. § 5107(a) (West 1991).  An allegation that a 
service-connected disability has become more severe is 
sufficient to establish a well-grounded claim for an 
increased rating.  See Caffrey v. Brown, 6 Vet.App. 377, 381 
(1994); Proscelle v. Derwinski, 2 Vet.App. 629, 632 (1992).  
Accordingly, the Board finds that the veteran's claim for an 
increased evaluation is well grounded.

Once a veteran has presented a well-grounded claim, the VA 
has a duty to assist him in developing facts that are 
pertinent to the claim.  See 38 U.S.C.A. § 5107(a) (West 
1991).  The Board finds that all relevant facts have been 
properly developed, and that all evidence necessary for an 
equitable resolution of the issue on appeal has been 
obtained.  Therefore, no further assistance to the veteran 
with the development of the evidence is required.

Disability ratings are determined by evaluating the extent to 
which the veteran's service-connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (rating schedule).  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 (1999).  
Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet.App. 55, 58 
(1994).  Where there is a question as to which of two 
evaluations shall be applied , the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7 
(1999).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  
38 C.F.R. § 4.40 (1999). Pain on movement, swelling, 
deformity or atrophy of disuse as well as instability of 
station, disturbance of locomotion, interference with 
sitting, standing and weightbearing are relevant 
considerations for determination of joint disabilities.  
38 C.F.R. § 4.45 (1999).  Painful, unstable, or malaligned 
joints, due to healed injury, are entitled to at least the 
minimum compensable rating for the joint.  38 C.F.R. § 4.59 
(1999).

The record shows that the RO granted service connection for 
internal derangement of the right knee in August 1993 and 
assigned a 10 percent evaluation effective from May 1993.  
Thereafter, the evaluation for this disability was increased 
to 20 percent effective from May 1993 and the veteran was 
assigned a temporary total evaluation from August 15, 1994 
through September 30, 1994.  The evaluation for this 
disability was again increased, by Board decision, to 30 
percent effective from October 1, 1994.

VA outpatient records show that the veteran received 
treatment and medication for chronic right knee pain from 
October 1995 through October 1997.  In October 1995, the 
veteran reported that he could ambulate slowly with a cane up 
to one mile.  Upon examination, lateral parapatellar 
tenderness was present and range of motion was from 5 to 70 
degrees, with pain on flexion.  The x-ray report showed 
degenerative joint disease of the lateral compartment of the 
right knee.  In February 1996, limitation of flexion was 
observed.  Clinical records from October 1997 indicated that 
the veteran walked with a cane and reported constant pain.  
The veteran was unable to flex his knee and had limited 
extension.  It was noted that he had severe degenerative 
joint disease but that he was too young for a knee 
replacement.

During a VA examination in July 1997, the veteran reported 
that he was formerly a construction worker but that he had 
not worked since 1990 due to his right knee disability.  He 
complained of constant knee pain which sometimes awakened him 
from sleep.  The pain had increased over the past two years 
and the pain was worse with weight-bearing, standing, and 
walking.  He stated that the knee swelled at times and that 
there was tenderness anterolaterally and medially over the 
scar.  The right knee was also stiff and unstable.  The 
veteran had used a cane since his arthroscopic surgery in 
1994.  He reported that he sometimes had difficulty using the 
restroom, dressing, and driving due to his knee.

Upon examination, the veteran limped on walking and could not 
heel or toe walk on the right.  He could squat ten to fifteen 
degrees holding his cane.  When seated, the veteran kept the 
right knee almost fully extended.  There was slight 
tenderness over the arthroscopic scar on the medial aspect of 
the knee and there was tenderness over the proximal right 
tibia.  There was no pain on motion of the patella, and no 
redness, warmth, swelling, or crepitation.  The knee had 
normal alignment and was stable.  Range of motion was 
measured from 0 to 30 degrees with pain.  The x-ray report 
showed degenerative change and spurring of the tibial 
plateau, tibial spine, and superior aspect of the patella.  
The veteran was assessed with post-traumatic degenerative 
joint disease of the right knee.

The veteran's postoperative internal derangement of the right 
knee, with degenerative joint disease, has been awarded a 30 
percent schedular evaluation pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (1999).  Under the rating schedule, 
severe recurrent subluxation or lateral instability of the 
knee is rated at 30 percent.  This is the highest evaluation 
afforded under Diagnostic Code 5257.  For a higher 
evaluation, there must be ankylosis of the knee, limitation 
of extension of the leg to 30 degrees, or nonunion of the 
tibia and fibula.  See 38 C.F.R. § 4.71a, Diagnostic Codes 
5256, 5261, 5262 (1999).

A veteran who has arthritis and instability of the knee may 
be entitled to a separate rating.  If a veteran has a 
disability rating under Diagnostic Code 5257 for instability 
of the knee and there is also x-ray evidence of arthritis and 
limitation of motion or painful motion, a separate rating is 
available under Diagnostic Code 5003 or 5010.   See 
VAOPGCPREC 9-98, Fed. Reg. 63 (1998).  In addition to 
applicable schedular criteria, under 38 C.F.R. §§ 4.40, 4.45 
(1999), the VA is required to consider whether an increased 
evaluation could be assigned on the basis of functional loss 
due to pain or weakness to the extent that any such symptoms 
are supported by adequate pathology.  DeLuca v. Brown, 8 
Vet.App. 202, 206 (1995).

The Board finds that the evidence of record does not support 
an evaluation in excess of 30 percent for the veteran's right 
knee disability.  The impairment of the veteran's knee is 
properly characterized as severe, with pain, instability, and 
interference with weightbearing.  As 30 percent is the 
highest disability rating under Diagnostic Code 5257, the 
evidence must show ankylosis of the knee, extension limited 
to 30 degrees, or nonunion of the tibia and fibula to warrant 
a higher rating.  See 38 C.F.R. § 4.71a, Diagnostic Codes 
5256, 5261, 5262 (1999).  The medical evidence does not 
reflect the presence of these disabilities; therefore, the 
veteran's claim for an increased evaluation must be denied.

Nonetheless, the Board concludes that the veteran is entitled 
to a separate 20 percent disability evaluation pursuant to 
38 C.F.R. § 4.71a, Diagnostic Code 5010 (1999).  In so 
finding, the Board has determined that the veteran meets the 
criteria for a separate evaluation of his right knee 
disability due to x-ray evidence of severe arthritis of the 
right knee.  See VAOPGCPREC 9-98, Fed. Reg. 63 (1998).  As 
the limitation of motion of the right knee would warrant a 20 
percent rating under Diagnostic Code 5260, the Board finds 
that a 20 percent evaluation is appropriate.  See 38 C.F.R. 
§§ 4.71a, Diagnostic Codes 5003, 5010 (1999).

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (1998) have been 
considered whether or not they were raised by the veteran as 
required by the holding of the United States Court of 
Veterans Appeals in Schafrath v. Derwinski, 1 Vet.App. 589, 
593 (1991), including the provisions of 38 C.F.R. 
§ 3.321(b)(1) (1998).  The Board, as did the RO, finds that 
the evidence of record does not present such "an exceptional 
or unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1) (1998).  In this regard, the Board 
finds that there has been no showing by the veteran that his 
right knee disability has resulted in marked interference 
with employment or necessitated frequent periods of 
hospitalization.  In the absence of such factors, the Board 
finds that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet.App. 337 (1996); 
Shipwash v. Brown, 8 Vet.App. 218, 227 (1995).


ORDER

An evaluation in excess of 30 percent for postoperative 
internal derangement of the right knee, with degenerative 
joint disease, is denied.

Subject to the provisions governing the award of monetary 
benefits, a separate evaluation of 20 percent for traumatic 
arthritis of the right knee is granted.


REMAND

The veteran contends that his service-connected disabilities 
render him unemployable, and that therefore, a grant of TDIU 
is warranted.  A review of the record discloses that 
additional action by the RO is necessary before the Board can 
proceed further in reviewing that claim.

The law provides that a total disability rating may be 
assigned where the schedular rating is less than total and 
when the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities, provided that, if there is only one 
such disability, this disability shall be ratable at 60 
percent or more, or if there are two or more disabilities, 
there shall be at least one ratable at 40 percent or more, 
and sufficient additional disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 
4.16(a) (1999).

A veteran who fails to meet the percentage standards set 
forth in 38 C.F.R. §4.16(a) (1999) may still prevail in a 
TDIU claim if he is able to meet the requirements of 
38 C.F.R. § 4.16(b) (1999).  Therefore, rating boards are to 
submit to the Director, Compensation and Pension Services, 
for extra-schedular consideration, all cases of veterans who 
are unemployable by reason of service-connected disabilities, 
but who fail to meet the percentage standards set forth in 
38 C.F.R. § 4.16(a) (1999).

The record shows that the veteran's current service-connected 
disabilities include the aforementioned postoperative 
internal derangement of the right knee, with degenerative 
joint disease, and a left clavicle fracture.  The RO issued a 
rating decision in August 1997 which assigned a 10 percent 
evaluation to the left clavicle fracture.  In February 1998, 
the veteran expressed disagreement with the assigned 
evaluation.  However, the RO apparently has not issued a 
Statement of the Case as to that issue.

Since the veteran's claim for TDIU is based on the effects of 
the veteran's service connected disabilities, the issue of 
entitlement to an increased evaluation for the left clavicle 
fracture is inextricably intertwined with the claim for a 
total disability evaluation based on individual 
unemployability.  Moreover, the RO has not had an opportunity 
to readjudicate the veteran's claim for TDIU in consideration 
of the Board's award of a separate 20 percent evaluation for 
the veteran's traumatic arthritis of the right knee.  As such 
the Board will defer consideration of the claim for TDIU.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  
Accordingly, this case is REMANDED for the following actions:

1.  The RO should issue a statement of 
the case as to the issue of entitlement 
to an increased evaluation for the left 
clavicle fracture.  If the decision 
remains unfavorable to the veteran, and 
he files a timely substantive appeal of 
the issue, the RO should certify the 
issue for appeal.

2.  The RO should readjudicate the 
veteran's claim for TDIU after reviewing 
the evidence associated with the claims 
file and completing all necessary 
development.  In particular, the RO 
should consider the increased evaluation 
assigned to the veteran's right knee 
disability and any change in the 
evaluation assigned to the veteran's left 
clavicle fracture.  When adjudicating the 
TDIU claim, the RO should consider 
entitlement pursuant to both schedular 
and extraschedular criteria.  If the 
benefit sought is not granted, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case, and be afforded the appropriate 
length of time in which to respond before 
the record is returned to the Board for 
further review.

The purpose of this REMAND is to obtain additional 
development and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  No action is required of the veteran until 
he is notified.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals


 

